313 S.W.3d 239 (2010)
STATE of Missouri, Respondent,
v.
Liheame Kenneth JOHNSON, Appellant.
No. WD 70040.
Missouri Court of Appeals, Western District.
June 22, 2010.
Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and ALOK AHUJA, Judges.

Order
PER CURIAM:
Liheame Johnson appeals the judgment of the Circuit Court of Johnson County in which he was found guilty of murder in the second degree, attempted possession of a controlled substance in excess of thirty-five grams of marijuana, and resisting arrest. In his sole point on appeal, Johnson maintains that the trial court erred in not instructing the jury on the defense of self-defense because he claims the evidence adduced at trial injected the defense of self-defense. We affirm in this per curiam order and have provided the parties a memorandum explaining our ruling today. Rule 30.25(b).